Citation Nr: 1013655	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1994 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the Veteran's request to reopen 
his claim of entitlement to service connection for a 
personality disorder.  

The Veteran's claim was denied by the Board in August 2008 
for failure to submit new and material evidence.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), and in December 2009, the Court 
granted a joint motion to remand agreed upon by the appellant 
and the Secretary of VA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for a personality disorder, claimed as a severe 
emotional condition.  The Veteran was originally denied 
service connection for a personality disorder (claimed as 
nerves, anxiety and depression) in an October 1997 rating 
decision.  The Veteran did not appeal this decision, and as 
such, it is final.  See 38 U.S.C.A. § 5108, 7105.  

In March 2006, VA received a request from the Veteran to 
reopen his previously denied claim.  The RO denied the 
Veteran's claim in July 2006 for failure to submit new and 
material evidence.  The Veteran appealed this decision to the 
Board in November 2006, and the Board denied this claim in 
August 2008.  The claim was remanded back to the Board by the 
Court in December 2009 for VA's failure to satisfy its duty 
to notify.  Specifically, it was noted that VA did not 
provide a notice letter to the appellant that described what 
evidence would have been necessary to substantiate the 
elements required to establish service connection in the 
previous denial, including evidence of in-service aggravation 
of the Veteran's personality disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In addition to 
notifying the Veteran as to why his claim 
was previously denied, the notice letter 
must also provide all of the elements 
necessary to establish service connection 
for a psychiatric disorder, to include a 
personality disorder.  The notice letter 
should also provide the Veteran with 
information as to what would constitute 
material evidence in this case, including 
evidence that he was diagnosed with a 
psychiatric disorder during service and 
evidence that his preexisting personality 
disorder was aggravated by active military 
service.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond, if the claim is denied.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


